Exhibit 10.4

 

FIRST AMENDMENT TO ACQUISITION AND
CONSTRUCTION LOAN AGREEMENT

 

This FIRST AMENDMENT TO ACQUISITION AND CONSTRUCTION LOAN AGREEMENT (this
“Amendment”), is made as of the 28th day of June 2004, by and between 830 WINTER
STREET LLC, a Delaware limited liability company, having an address of c/o
Praecis Pharmaceuticals Incorporated, 830 Winter Street, Waltham, Massachusetts
02451 (“Borrower”) and ANGLO IRISH BANK CORPORATION PLC, with an address at 84
State Street, Boston, Massachusetts 02109 (“Lender”).

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment

 

--------------------------------------------------------------------------------


 

of Contracts, Licenses and Permits”), dated as of July 11, 2000, made by the
Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by Praecis Pharmaceuticals Incorporated (the “Guarantor”) in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Loan Agreement, pursuant to this Amendment; (ii) to modify and amend
the Original Note pursuant to that certain First Amendment to Note (the “First
Note Amendment”), of even date herewith; (iii) to modify and amend the Original
Mortgage pursuant to that certain First Amendment to Construction Mortgage and
Security Agreement (the “First Mortgage Amendment”), of even date herewith; (iv)
to modify and amend the Original Assignment of Leases, pursuant to that certain
First Amendment to Assignment of Leases and Rents (the “First Assignment of
Leases Amendment”), of even date herewith; (v) to modify, amend and reaffirm the
Original Collateral Assignment of Contracts, Licenses and Permits pursuant to
that certain First Amendment to Collateral Assignment and Security Agreement in
respect of Contracts, Licenses and Permits (the “First Collateral Assignment of
Contracts, Licenses and Permits Amendment”), of even date herewith; (vi) to
modify, amend and reaffirm the Original Non-Recourse Exceptions Guaranty,
pursuant to that certain First Amendment to and Reaffirmation of Guaranty of
Non-Recourse Exceptions (the “First Non-Recourse Exceptions Guaranty
Amendment”), of even date herewith; (vii) to modify, amend and reaffirm the
Original Environmental Indemnity, pursuant to that certain First Amendment to
and Reaffirmation of Environmental Compliance and Indemnity Agreement (the
“First

 

2

--------------------------------------------------------------------------------


 

Environmental Indemnity Amendment”), of even date herewith; (viii) to modify the
Original UCC-1 Financing Statements pursuant to UCC-3 Financing Statements and
to file a new UCC-1 Financing Statement with the Secretary of the State of
Delaware (collectively, the “Financing Statement Amendments”) of even date
herewith.  This Amendment, the First Loan Agreement Amendment, the First
Mortgage Amendment, the First Assignment of Leases Amendment, the First
Collateral Assignment of Contracts, Licenses and Permits Amendment, the First
Non-Recourse Exceptions Guaranty Amendment, the First Environmental Indemnity
Amendment, the Financing Statement Amendments, together with all other documents
and instruments being executed concurrently herewith, are referred to herein
collectively as the “Amendment Documents.”

 

D.                                    The Original Loan Agreement, as modified
and amended by this Amendment, is hereinafter referred to as the “Loan
Agreement.”  All capitalized words and phrases used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower, the Guarantors, and the Lender hereby agree as
follows:

 

1.                                       Agreement to Make Advances. 
Notwithstanding anything to the contrary contained in the Original Loan
Agreement, including, without limitation, the provisions of Section 2 thereof,
the Borrower hereby acknowledges and agrees that Project Completion has been
achieved and that the Lender has no further obligation to make any further
Advances with respect to the Loan.

 

2.                                       Note Term and Extension Terms.
Section 4 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

 

“4.                                 The Note; Term and Extension Term.

 

The obligation of the Borrower to pay the Loan Amount plus accrued interest
thereon, shall be evidenced by the Note and payable in accordance therewith.  In
the event the Note is lost, destroyed or mutilated at any time prior to payment
in full of the indebtedness evidenced thereby, the Borrower shall execute a new
note substantially in the form of the Note.

 

The Note provides for a new term (the “New Term”) commencing on the date hereof
and ending on July 30, 2009, or such earlier date, if any, to which the
scheduled maturity date is accelerated under the terms of the Note or such later
date, if any, to which the scheduled maturity date is extended as set forth
below (the “Maturity Date”).  The New Term is subject to two (2), one-year
extension rights

 

3

--------------------------------------------------------------------------------


 

upon satisfaction of the conditions set forth below with respect to each such
extension option and subject, in all events, to the rights of acceleration in
the Note:

 

(a)                                  Borrower and Guarantor shall have delivered
to Lender a “date-down” certificate certifying to Lender’s satisfaction that all
the representations and warranties contained herein or in any of the other Loan
Documents are true and complete in all material respects as of the date of the
request for the extension and the date of commencement of the extension period
(subject, with respect to any representation that relates expressly to an
earlier date, any update thereof acceptable to Lender having the effect of
making such representation then currently accurate);

 

(b)                                 No Default or Event of Default shall exist;

 

(c)                                  Borrower shall have given Lender written
notice of Borrower’s request to exercise its extension right at least thirty
(30) days, but no more than one hundred twenty (120) days, before the Maturity
Date (or, in the case of a second one-year extension, the Maturity Date, as
previously extended);

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, including, without limitation, the provisions set
forth in Section 11.10 hereof, (i) the then outstanding principal balance of the
Loan shall not exceed 55% of the Appraised Value; it being acknowledged and
agreed that Lender shall have the right to require Borrower, at Borrower’s sole
cost and expense, to obtain an updated Appraisal, satisfactory to Lender in all
respects; and (ii) the Debt Service Coverage Ratio shall equal or exceed 135%;
it being acknowledged and agreed that, for purposes of calculating the Debt
Service Coverage Ratio for the twelve (12) month period prior to any extension,
the term “Debt Service Charges” shall mean the sum of:  (i) all regularly
scheduled payments, charges, fees and expenses payable by the Borrower based on
an interest rate equal to the greater of (A) 6.5% or (B) the Cost of Funds Rate
(as defined in the Note); provided, however, in determining the Cost of Funds
Rate for purposes of this Section 4(d) only, the maturity period shall be five
(5) years, (ii) all fees and charges payable by Borrower hereunder and under the
Loan Documents, (iii) all regularly scheduled payments, charges, fees and
expenses payable by the Borrower with respect to all other Indebtedness of the
Borrower, and (iv) the costs and expenses payable by the Borrower with respect
to all credit enhancements, if any, relating to the Loan;

 

4

--------------------------------------------------------------------------------


 

(e)                                  All of the conditions set forth in §7 of
this Agreement, to the extent applicable, shall continue to be satisfied;

 

(f)                                    Borrower shall have paid, for each such
extension, an extension fee equal to 1/8% of the outstanding principal amount of
the Loan as of the date of the proposed extension, plus reimbursed Lender for
all third-party fees and expenses incurred by Lender (including reasonable
attorney fees and costs) in connection with such extension;

 

(g)                                 At the election of Lender, Borrower shall
have provided evidence to Lender that Borrower has placed into effect for the
extension period an interest rate protection arrangement satisfactory to Lender;

 

(h)                                 the Key Lease shall be amended pursuant to
an amendment satisfactory to Lender in all material respects, providing for a
Base Rent (as defined in the Key Lease) equal to the then Fair Market Value (as
defined below);

 

(i)                                     Without limiting clause (b) above, no
breach of any covenants imposed upon Borrower or Guarantor shall exist,
including, without limitation, the Guarantor Financial Covenants set forth in
Section 11.12 of this Agreement;

 

(j)                                     Without limiting clause (i) above,
EBITDA (as defined below) for the fiscal year then ending on December 31, 2008,
shall be not less than $7,500,000.00 and EBITDA for the fiscal year then ending
on December 31, 2009, as estimated by Borrower, based upon EBITDA for the first
(1st) fiscal quarter of fiscal year 2009, to Lender’s reasonable satisfaction,
shall be not less than $10,000,000.00; and

 

(k)                                  Within fifteen (15) days of any request
therefor, Borrower and Guarantor shall have executed and delivered to Lender
such agreements and documents as Lender may reasonably require incident to the
extension.”

 

3.                                       Additional Arrangement Fee. The
Borrower agrees to pay to the Lender on the date of this Amendment a
non-refundable additional arrangement fee in the amount of $250,000.00.

 

4.                                       Project Approvals.  Notwithstanding
anything to the contrary contained in the Original Loan Agreement, including,
without limitation, Section 9.21

 

5

--------------------------------------------------------------------------------


 

and Schedule 3 of the Original Loan Agreement, Borrower hereby represents and
warrants that it has obtained all Project Approvals and that all Project
Approvals have been validly issued and are in full force and effect.

 

5.                                       Borrower Financial Covenants. 
Section 11.10 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

“11.10  Borrower Financial Covenants.

 

(a)                                  Loan to Value.  The Borrower covenants and
agrees that, so long as the Loan is outstanding, the Borrower will not permit
the outstanding principal amount of the Loan to exceed 65% of the Appraised
Value of the Project.  Compliance with the foregoing shall be tested commencing
on July 30, 2004, and thereafter on a annual basis; provided that Borrower shall
not be in breach of this covenant unless Lender has given Borrower notice of
such deficiency and Borrower has failed within thirty (30) days thereafter to
pay down the principal of the Loan to a sufficient extent so as to eliminate any
deficiency, together with payment of any applicable prepayment or the like
charges.

 

(b)                                 Debt Service Coverage Ratio.  The Borrower
covenants and agrees that, with respect to the twelve (12) month period ending
on December 31, 2004 and each ensuing twelve (12) month period thereafter, the
Borrower’s Net Operating Income shall be not less than 130% of Borrower’s Debt
Service Charges (“Debt Service Coverage Ratio”).  Compliance with the foregoing
shall be tested quarterly on each of January 1, April 1, July 1 and October 1 in
each calendar year.  If, based on its review of the Borrower’s most recent
financial statement and such other factors as the Lender reasonably deems
appropriate, the Lender determines that Borrower does not meet the Debt Service
Coverage Ratio requirement, then, within thirty (30) days after notice thereof
from the Lender, the Borrower shall have the right to cure such deficiency by
paying down the outstanding principal balance of the Loan so as to comply with
this requirement.”

 

6.                                       Financial Covenants of Guarantor.  The
following Section 11.12 hereby is added to the end of Article 11 of the Loan
Agreement:

 

“11.12 Guarantor Financial Covenants.  Borrower covenants and agrees that, for
so long as the Loan or any portion thereof remains unpaid:

 

(a)                                  Net Worth. Guarantor shall at all times
maintain a Net Worth (as defined below) of not less than $75,000,000.00. 
Compliance with

 

6

--------------------------------------------------------------------------------


 

the foregoing shall be tested commencing on December 31, 2006 and thereafter on
an annual basis.

 

(b)                                 Liquid Assets. Guarantor shall at all times
maintain liquid assets which are totally unencumbered (whether in favor of
Lender or anyone else) and as to which there are no restrictions upon use
thereof imposed by any agreement to which Guarantor or any of its property may
be bound, of not less than $25,000,000.00 (consisting of Cash or Cash
Equivalents (as defined below) or obligations of, or guaranteed (or
quasi-guaranteed) by, the United States of America, having a maturity of not
more than one (1) year). Compliance with the foregoing shall be tested quarterly
on each of January 1, April 1, July 1 and October 1 in each calendar year.

 

(c)                                  Minimum EBITDA.  Guarantor shall not permit
EBITDA to be less than the following amounts for the following fiscal periods:

 

Period

 

Amount

 

 

 

For the fiscal year then ending on December 31, 2006

 

$

1,000,000

 

 

 

For the fiscal year then ending on December 31, 2007

 

$

5,000,000

 

 

 

For the fiscal year then ending on December 31, 2008

 

$

7,500,000

 

 

 

For the fiscal year then ending on December 31, 2009

 

$

10,000,000

 

(d)                                 Guarantor Certificate of Compliance. 
Borrower shall deliver to Lender a copy of the Guarantor’s 10-K financial report
(the “10-K”) within five (5) business days of filing the same with the SEC (as
defined below) and separate certificate, duly certified as true, correct and
complete by an authorized officer of Guarantor showing a calculation of
Guarantor’s EBITDA for the fiscal year then ended (the “EBITDA Certificate”). 
In the event that (i) no 10-K is filed with the SEC within 90 days after the end
of Guarantor’s fiscal year or (ii) the Guarantor at any time ceases to be
registered with or otherwise subject to the SEC’s 10-K reporting requirements,
Guarantor shall provide an Accountant’s Annual Financial Statement (as defined
below) to Lender no later than one hundred twenty (120) days after the end of
each fiscal year and the EBITDA Certificate.”

 

7

--------------------------------------------------------------------------------


 

Lender agrees that it shall not charge any additional fee in connection with any
waiver by Lender solely of any of the covenants set forth in Sections 5 or 6 of
this Amendment; it being expressly acknowledged and agreed that nothing
contained herein shall be deemed to be a waiver by Lender of any of the
covenants contained herein or require Lender to waive any of said covenants and
that any waiver by Lender of any of the covenants contained herein shall not be
deemed to be a waiver of said covenants, or to require Lender to waive any of
said covenants, at any subsequent time.

 

7.                                       Notices.  The name “David Drumm” in the
second notice address in Section 22 of the Loan Agreement is hereby deleted and
replaced with the name “Owen O’Neill”.  The notice addresses for Borrower are
hereby deleted in their entirety and replaced with the following:

 

830 Winter Street LLC

c/o PRAECIS PHARMACEUTICALS INCORPORATED

830 Winter Street

Waltham,  MA  02451

Attn:  Kevin F. McLaughlin

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston,  MA  02109

Attn:  Michael H. Glazer, P.C.

 

8.                                       New Definitions.  The following
definitions are hereby added, in the appropriate alphabetical order, to
Schedule 1 of the Loan Agreement:

 

Accountant’s Annual Financial Statement means an original signed counterpart of
the Guarantor’s annual financial statement, which statement shall have been
prepared by, and bear the unqualified opinion of, the Guarantor’s independent
certified public accountants, reasonably acceptable to the Lender, including, at
a minimum (with comparative information for the then prior fiscal year) a
balance sheet, income statement, statement of changes in Shareholders’ Equity
and statement of cash flows.

 

Cash and Cash Equivalents means, collectively, the sum of (i) cash (ii) notes,
bonds or other obligations of the United States of America or any agency thereof
that as to principal and interest constitute direct obligations of or are
guaranteed (or quasi-guaranteed) by the United States of America, (iii)
certificates of deposit or other deposit instruments or accounts of banks or
trust companies organized under the laws of the United States or any state

 

8

--------------------------------------------------------------------------------


 

thereof that have capital and surplus of at least $100,000,000, (iv) commercial
paper that is rated not less than prime-one or A-1 or their equivalents by
Moody’s Investors Service, Inc. or Standard & Poor’s Comstock, respectively, or
their successors, (v) any repurchase agreement secured by any one or more of the
foregoing, (vi) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital and surplus of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses (ii) through (v), and (vii) time deposits maturing no more
than 30 days from the date of creation thereof with commercial or savings banks
and savings and loan associations each having membership in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder to the extent constituting Investments..

 

Fair Market Rental Value means the Base Rent under the Key Lease determined in
accordance with this paragraph.  Borrower shall provide Lender with its
quotation of the “Fair Market Rental Value” prior to, or together with a request
for an extension of the Maturity Date.  If, Lender disagrees with Borrower’s
quotation and the parties cannot agree upon the Fair Market Rental Value within
thirty (30) days following the date Borrower delivered its quotation to Lender,
then the Fair Market Value shall be submitted to appraisal as follows:  Within
fifteen (15) days after the expiration date of such thirty (30) day period,
Lender and Borrower shall each give notice to the other specifying the name and
address of the appraiser each has selected.  Such appraisers shall have a period
of thirty (30) days after the date on which Lender has named its appraiser to
determine whether Borrower’s quotation of “Fair Market Rental Value” is
consistent with market conditions and, if not, what the “Fair Market Rental
Value” shall be.  If appraisers are unable to agree within such thirty (30) day
period, they shall, not later than fifteen (15) days after the end of such
thirty (30) day period, select a third appraiser by agreement between them.  The
three (3) appraisers shall then have thirty (30) additional days after the
selection of the third arbitrator to reach agreement, by majority vote, on the
“Fair Market Rental Value”.  If the Borrower’s appraisers and the Lender’s
appraisers fail to select such a third arbitrator, then at the election of
either Borrower or Lender, the “Fair Market Rental Value” shall be determined by
arbitration in accordance with the Real Estate Valuation Rules of the American
Arbitration Association (“AAA”), which election may be exercised only by the
electing party’s initiation of proceedings by filing a demand for arbitration in
triplicate with the AAA and concurrently therewith giving notice to the other
party stating that such arbitration proceedings have been commenced.  None of
such appraisers shall be

 

9

--------------------------------------------------------------------------------


 

employees of Lender or Borrower or their affiliates or of each other and all
such appraisers shall be experienced in the leasing, valuation and appraisal of
commercial real estate in Waltham, Massachusetts.  Borrower shall pay the fees
and expenses for all of the appraisers and for each party’s counsel.  Any
decision of the appraisers shall be in writing and shall be final and conclusive
on all parties.

 

Net Worth means, as at any date of determination, Stockholders’ Equity.

 

EBITDA means, for any period, an amount equal to net income of the Guarantor for
such period, as determined in accordance with GAAP, plus the following to the
extent deducted in computing such net income for such period:  (i) Interest
Charges for such period, (ii) taxes on income for such period, (iii)
depreciation for such period, and (iv) amortization for such period.

 

Interest Charges means, for any period, without duplication, all interest paid
or required to be paid in cash on any particular indebtedness (including
outstanding letters of credit) for which such calculations are being made all as
determined in accordance with GAAP.

 

SEC means the United States Securities and Exchange Commission.

 

Stockholders’ Equity means the amount reported as “stockholders’ equity” on the
Guarantor’s balance sheet and determined in accordance with GAAP.”

 

9.                                       GAAP.  The definition of the term
“Generally accepted accounting principals” as set forth on Schedule 1 of the
Loan Agreement is hereby amended to include the phrase “or GAAP” in the
underlined text before the definition.

 

10.                                 Loan Amount.  The definition of the term
“Loan Amount” as set forth on Schedule 1 of the Loan Agreement is hereby amended
by deleting the amount of “Thirty Three Million” and replacing it with the
amount of “$32,253,210.47”.

 

11.                                 Certain Other Definitions.  All references
in the Loan Agreement to the Note shall be deemed to refer to the Original Note,
as amended by the First Note Amendment; all references in the Loan Agreement to
the Security Deed shall be deemed to refer to the Original Mortgage, as amended
by the First Mortgage Amendment; all references in the Loan Agreement to the
Assignment of Leases shall be deemed to refer to the Original Assignment of
Leases, as amended by the First Assignment of Leases Amendment; all references
in the Loan Agreement to the Indemnity Agreement shall be deemed to refer to the
Original Environmental Indemnity, as amended and reaffirmed by the First
Environmental Indemnity Amendment; all references in the Loan Agreement to the
Guaranty shall be deemed to refer collectively, to the Guaranty of Costs and

 

10

--------------------------------------------------------------------------------


 

Collection and the Original Non-Recourse Exception Guaranty, as amended and
reaffirmed by the First Non-Recourse Exception Guaranty Amendment; All
references in the Loan Agreement to the Assignment of Project Documents shall
mean the Original Collateral Assignment of Contracts, Licenses and Permits as
amended by the First Collateral Assignment of Contracts, Permits and Licenses
Amendment; all references in the Loan Agreement to the Financing Statements
shall mean the Original Financing Statements, as amended and supplemented by the
Financing Statement Amendments; and all references in the Loan Agreement to the
Loan Documents shall be deemed to refer to the Existing Loan Documents, as
modified, amended and supplemented by the Amendment Documents.

 

12.                                 Representations and Warranties.  Borrower
represents and warrants that (i) no act or omission has occurred or failed to
occur which constitutes (or which with the passage of time or giving of notice
(or both)) an Event of Default, and (ii) it has no claims, defenses,
counterclaims or set-offs against Lender in connection with the Loan, nor any
basis for any such claim, defense, counterclaim or set-off.  All of the
warranties, representations and covenants of the Borrower contained in the
Original Loan Agreement are hereby remade, reaffirmed and ratified as of the
date hereof.  Except as expressly set forth herein, the Original Loan Agreement
and all of the terms, conditions and provisions thereof, shall remain unaltered
and unmodified and in full force and effect.

 

[Signatures on next page.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Lender and the Borrower have caused this
Amendment to be executed as an instrument under seal, as of the date set forth
above, by the duly authorized representatives thereof.

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

PRAECIS PHARMACEUTICALS
INCORPORATED, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 /s/ Kevin F. McLaughlin

(seal)

 

 

 

Name:

 

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

 

Hereunto duly authorized

 

12

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

Title:

Vice President

 

 

Hereunto duly authorized

 

13

--------------------------------------------------------------------------------


 

FIRST AMENDMENT AND ALLONGE TO PROMISSORY NOTE

 

This FIRST AMENDMENT AND ALLONGE TO PROMISSORY NOTE (this “Amendment”), is made
as of the 28th day of June, 2004, by and between 830 WINTER STREET LLC, a
Delaware limited liability company, having an address of c/o Praecis
Pharmaceuticals Incorporated, 830 Winter Street, Waltham, Massachusetts 02451
(“Borrower”) and ANGLO IRISH BANK CORPORATION PLC, having an address at 84 State
Street, Boston, Massachusetts 02109 (“Lender”).

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment of Contracts, Licenses and Permits”), dated as of July 11,
2000, made by the Borrower in favor of the Lender;

 

--------------------------------------------------------------------------------


 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by Praecis Pharmaceuticals Incorporated (the “Guarantor”) in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Note pursuant to this Amendment; (ii) to modify and amend the Original
Loan Agreement, pursuant to that certain First Amendment to Acquisition and
Construction Loan Agreement (the “First Loan Agreement Amendment”), of even date
herewith; (iii) to modify and amend the Original Mortgage pursuant to that
certain First Amendment to Construction Mortgage and Security Agreement (the
“First Mortgage Amendment”), of even date herewith; (iv) to modify and amend the
Original Assignment of Leases, pursuant to that certain First Amendment to
Assignment of Leases and Rents (the “First Assignment of Leases Amendment”), of
even date herewith; (v) to modify, amend and reaffirm the Original Collateral
Assignment of Contracts, Licenses and Permits pursuant to that certain First
Amendment to Collateral Assignment and Security Agreement in respect of
Contracts, Licenses and Permits (the “First Collateral Assignment of Contracts,
Licenses and Permits Amendment”), of even date herewith; (vi) to modify, amend
and reaffirm the Original Non-Recourse Exceptions Guaranty, pursuant to that
certain First Amendment to and Reaffirmation of Guaranty of Non-Recourse
Exceptions (the “First Non-Recourse Exceptions Guaranty Amendment”), of even
date herewith; (vii) to modify, amend and reaffirm the Original Environmental
Indemnity, pursuant to that certain First Amendment to and Reaffirmation of
Environmental Compliance and Indemnity Agreement (the “First Environmental
Indemnity Amendment”), of even date herewith; (viii) to modify the Original
UCC-1

 

2

--------------------------------------------------------------------------------


 

Financing Statements pursuant to UCC-3 Financing Statements and to file a new
UCC-1 Financing Statement with the Secretary of the State of Delaware
(collectively, the “Financing Statement Amendments”) of even date herewith. 
This Amendment, the First Loan Agreement Amendment, the First Mortgage
Amendment, the First Assignment of Leases Amendment, the First Collateral
Assignment of Contracts, Licenses and Permits Amendment, the First Non-Recourse
Exceptions Guaranty Amendment, the First Environmental Indemnity Amendment, the
Financing Statement Amendments, together with all other documents and
instruments being executed concurrently herewith, are referred to herein
collectively as the “Amendment Documents.”

 

D.                                    The Original Note, as modified and amended
by this Amendment, is hereinafter referred to as the “Note.”  All capitalized
words and phrases used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower and the Lender hereby agree as follows:

 

1.                                       Current Principal Balance.  As of the
date of this Amendment, the outstanding principal balance of the Loan is
$32,253,210.47.  Notwithstanding any provision contained in the Loan Agreement
to the contrary (including, without limitation, the provisions of Section 2
thereof), the Borrower hereby acknowledges and agrees that the Project
Completion has been achieved and that the Lender has no further obligation to
make any further Advances with respect to the Loan.

 

2.                                       Maturity Date.  The date of “July 30,
2003” set forth in the twelfth (12th) line of the first paragraph of the Note
(as such date has been extended to July 30, 2004 by mutual agreement of the
Lender and the Borrower pursuant to the terms of the Loan Agreement) is hereby
deleted and replaced with the date “July 30, 2009.”  All references in the
Original Note or in any other Loan Document to the “Maturity Date” shall mean
July 30, 2009 or such earlier date, if any, to which the scheduled Maturity Date
is accelerated, or such latter date, if any, to which the scheduled Maturity
Date is extended, under the terms of the Loan Agreement; it being acknowledged
and agreed that the New Term is subject to two (2) one-year extension rights
upon the satisfaction of certain conditions set forth in Section 4 of the Loan
Agreement.

 

3.                                       Interest Rate.  Section 3 of the Note
hereby is deleted in its entirety and replaced with the following:

 

“Section 3.1.  Fixed Rate.  From and after the date hereof, through and until
April 26, 2009, principal amounts outstanding under the Loan shall bear interest
at 5.95% per annum.

 

3

--------------------------------------------------------------------------------


 

Section 3.2.  Eurodollar Rate.  From and after April 26, 2009, and during any
extension period provided for in Section 4 of the Loan Agreement, principal
amounts outstanding under the Loan shall bear interest at the Eurodollar Rate,
subject to the conditions and limitations provided for in this Note.”

 

Section 3.3.  Selection To Be Made.  During any period in which the Eurodollar
Rate or the Cost of Funds Rate (as defined below) is in effect, Borrower shall
select, and thereafter may change the selection of, the applicable Interest
Period, from the alternatives otherwise provided for in this Note, by giving
Lender a Notice of Interest Period Selection:  (i) prior to the end of each
Interest Period or (ii) on any Business Day on which Borrower desires to convert
from the Eurodollar Rate to the Cost of Funds Rate or from the Cost of Funds
Rate to the Eurodollar Rate.

 

Section 3.4.  Notice.  A “Notice of Interest Period Selection” shall be a
written notice, given by cable, tested telex, telecopier (with authorized
signature), or by telephone if immediately confirmed by such a written notice,
from an Authorized Representative of Borrower which:  (i) is irrevocable; (ii)
is received by Lender not later than 10:00 o’clock A.M. Eastern Time at least
three (3) Business Days prior to the first day of the Interest Period to which
such selection is to apply, and (iii) as to each selected interest period
option, sets forth the aggregate principal amount(s) to which such interest
period option(s) shall apply.

 

Section 3.5.  If No Notice.  If Borrower fails to select an Interest Period
option in accordance with the foregoing prior to the last day of the applicable
Interest Period all outstanding principal amounts shall be converted to an
Interest Period of one (1) month.

 

Section 3.6.  Telephonic Notice.  Without any way limiting Borrower’s obligation
to confirm in writing any telephonic notice, Lender may act without liability
upon the basis of telephonic notice believed by Lender in good faith to be from
Borrower prior to receipt of written confirmation.  In each case Borrower hereby
waives the right to dispute Lender’s record of the terms of such telephonic
Notice of Interest Period Selection.

 

Section 3.7.  Conversion to Cost of Funds Rate.  At any time and from time to
time during any period in which the Eurodollar Rate or the Cost of Funds Rate is
in effect, the parties may agree to convert the interest rate under this Note
for the next succeeding Interest Period (an “Interest Rate Conversion”) (a) from
the Eurodollar Rate to the Cost of Funds Rate or (b) from the Cost of Funds Rate
to the Eurodollar Rate, as applicable.  After such Interest Rate Conversion, for
the applicable Interest Period, the principal amount outstanding under the Loan
shall bear interest at the Cost

 

4

--------------------------------------------------------------------------------


 

of Funds Rate or the Eurodollar Rate, as applicable, subject to the conditions
and limitations provided for in this Note.

 

5.                                       Payment of Interest and Principal.  The
date “July 1, 2000” in the third (3rd) line of Section 4.1 is hereby deleted and
replaced with the date “July 1, 2004”.

 

6.                                       Amortization.  Section 4.2 of the Note
hereby is deleted in its entirety and replaced with the following:

 

“4.2                           Amortization Installment Payments of Principal. 
Commencing on the date hereof, and thereafter throughout the term of the Loan,
Borrower shall pay, on the first day of each month, a monthly principal
installment on the Loan in accordance with that certain amortization
schedule attached hereto as Schedule A and made a part hereof (the “Amortization
Schedule”); provided, however, at any time during the term of the Loan, Lender
shall have the right, as determined by Lender from time to time, to modify the
Amortization Schedule, as necessary, in order to fully amortize the outstanding
balance of the Loan over a period of twenty-five (25) years.”

 

7.                                       Amendment of and Additions to Certain
Definitions Relating to Interest Rate.

 

(a)                                  The following definitions hereby are added
to the end of Section 5 of the Note:

 

“5.14.                  Cost of Funds.  The term “Cost of Funds” means for each
Interest Period applicable to a Cost of Funds Advance, the rate of interest as
determined by the Lender to be then available to Lender in the Eurodollar
Interest Rate Swap Market for U.S. Dollar deposits in amounts approximately
equal to the applicable portion of the Loan, with maturity periods not longer
than the number of days remaining in the lesser of (i) the applicable Interest
Period, or (ii) the number of days remaining in the term of the Loan.

 

5.15                           Cost of Funds Advance.  The term “Cost of Funds
Advance” means any principal outstanding under this Note which pursuant to this
Note bears interest at the Cost of Funds Rate.

 

5.16                           Cost of Funds Rate.  The term “Cost of Funds
Rate” means the per annum rate of interest equal to the then-applicable Cost of
Funds plus two hundred (200) basis points.

 

5

--------------------------------------------------------------------------------


 

5.17                           Prime Rate Advance.  The term “Prime Rate
Advance” means any principal outstanding under this Note which pursuant to this
Note bears interest at the Prime Rate.”

 

(b)                                 Sections 5.12 and 5.13 of the Note hereby
are deleted in their entirety.

 

(c)                                  Section 5.13 of the Note hereby is amended
by deleting the name “Fleet National Bank” and replacing the same with the words
“the Lender”.

 

8.                                       Amendment to Certain Additional
Provisions Relating to Interest Rate Selection.  Section 6 of the Note hereby is
amended as follows:

 

(a)                                  The term “Variable” in Section 6.1 hereby
is deleted and replaced with the term “Prime”.

 

(b)                                 Clause (b) in Section 6.2 hereby is deleted
in its entirety and replaced with the following:

 

“(b) all principal amounts outstanding under this Note shall bear interest at
the Prime Rate.”

 

(c)                                  Sections 6.4 and 6.5 of the Note hereby are
deleted in their entirety.

 

9.                                       Amendment to Certain Waivers, Consents
and Agreements.  The following clause hereby is added to Section 8 of the Note
immediately after the end of clause (e)(iii):  “and (iv) syndication and/or
participation of the Loan;”

 

10.                                 Certain Other Definitions.  All references
in the Note to the Loan Agreement shall be deemed to refer to the Original Loan
Agreement, as amended by the First Amendment; all references in the Note to the
Construction Mortgage and Security Agreement shall be deemed to refer to the
Original Mortgage, as amended by the First Mortgage Amendment; all references in
the Note to the Assignment of Leases and Rents shall be deemed to refer to the
Original Assignment of Leases as amended by the First Assignment of Leases
Amendment; and all references in the Note to the Loan Documents shall be deemed
to refer to the Existing Loan Documents, as modified, amended and supplemented
by the Amendment Documents.

 

11.                                 Reaffirmation.  Except as expressly set
forth herein, the Original Note and all of the terms, conditions and provisions
thereof, shall remain unaltered and unmodified and in full force and effect. 
All of the warranties, representations and covenants of the Borrower contained
in the Original Note are hereby remade, reaffirmed and ratified as of the date
hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrower and the Lender have caused this
Amendment to be executed as an instrument under seal, as of the date set forth
above, by the duly authorized representatives thereof.

 

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

Praecis Pharmaceuticals
Incorporated, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 /s/ Kevin F. McLaughlin

(seal)

 

 

 

Name:

 

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

 

Hereunto duly authorized

 

7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

 

Title:

Vice President

 

 

 

Hereunto duly authorized

 

8

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CONSTRUCTION MORTGAGE AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO CONSTRUCTION MORTGAGE AND SECURITY AGREEMENT (this
“Amendment”), is made as of the 28th day of June, 2004, by and between 830
WINTER STREET LLC, a Delaware limited liability company, having an address of
c/o Praecis Pharmaceuticals Incorporated, 830 Winter Street, Waltham,
Massachusetts 02451 (“Borrower”) and ANGLO IRISH BANK CORPORATION PLC, having an
address at 84 State Street, Boston, Massachusetts  02109 (the “Lender”).

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment

 

--------------------------------------------------------------------------------


 

of Contracts, Licenses and Permits”), dated as of July 11, 2000, made by the
Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by Praecis Pharmaceuticals Incorporated (the “Guarantor”) in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Mortgage pursuant to this Amendment; (ii) to modify and amend the
Original Loan Agreement, pursuant to that certain First Amendment to Acquisition
and Construction Loan Agreement (the “First Loan Agreement Amendment”), of even
date herewith; (iii) to modify and amend the Original Note pursuant to that
certain First Amendment and Allonge to Promissory Note (the “First Note
Amendment”), of even date herewith; (iv) to modify and amend the Original
Assignment of Leases, pursuant to that certain First Amendment to Assignment of
Leases and Rents (the “First Assignment of Leases Amendment”), of even date
herewith; (v) to modify, amend and reaffirm the Original Collateral Assignment
of Contracts, Licenses and Permits pursuant to that certain First Amendment to
Collateral Assignment and Security Agreement in respect of Contracts, Licenses
and Permits (the “First Collateral Assignment of Contracts, Licenses and Permits
Amendment”), of even date herewith; (vi) to modify, amend and reaffirm the
Original Non-Recourse Exceptions Guaranty, pursuant to that certain First
Amendment to and Reaffirmation of Guaranty of Non-Recourse Exceptions (the
“First Non-Recourse Exceptions Guaranty Amendment”), of even date herewith;
(vii) to modify, amend and reaffirm the Original Environmental Indemnity,
pursuant to that certain First Amendment to and Reaffirmation of Environmental

 

2

--------------------------------------------------------------------------------


 

Compliance and Indemnity Agreement (the “First Environmental Indemnity
Amendment”), of even date herewith; (viii) to modify the Original UCC-1
Financing Statements pursuant to UCC-3 Financing Statements and to file a new
UCC-1 Financing Statement with the Secretary of the State of Delaware
(collectively, the “Financing Statement Amendments”) of even date herewith. 
This Amendment, the First Loan Agreement Amendment, the First Note Amendment,
the First Assignment of Leases Amendment, the First Collateral Assignment of
Contracts, Licenses and Permits Amendment, the First Non-Recourse Exceptions
Guaranty Amendment, the First Environmental Indemnity Amendment, the Financing
Statement Amendments, together with all other documents and instruments being
executed concurrently herewith, are referred to herein collectively as the
“Amendment Documents.”

 

D.                                    The Original Mortgage, as modified and
amended by this Amendment, is hereinafter referred to as the “Mortgage.”  All
capitalized words and phrases used in this Amendment and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower and the Lender hereby agree as follows:

 

1.                                       All references in the Mortgage to the
Note shall be deemed to refer to the Original Note, as amended by the First Note
Amendment; and all references in the Mortgage to the Loan Agreement shall be
deemed to refer to the Original Loan Agreement, as amended by the First Loan
Agreement Amendment; all references in the Mortgage to the Assignment of Leases
shall be deemed to refer to the Original Assignment of Leases, as amended by the
First Assignment of Leases Amendment; and all references in the Mortgage to the
Loan Documents shall be deemed to refer to the Existing Loan Documents, as
modified, amended and supplemented by the Amendment Documents.

 

2.                                       The term “THIRTY-THREE MILLION DOLLARS
($33,000,000.00)” set forth in Paragraph A on page 3 of the Original Mortgage is
hereby deleted and replaced with the term “THIRTY-TWO MILLION, TWO HUNDRED FIFTY
THREE THOUSAND, TWO HUNDRED TEN DOLLARS and 47/100 ($32,253,210.47)”.

 

3.                                       All of the warranties, representations
and covenants of the Borrower contained in the Original Mortgage are hereby
remade, reaffirmed and ratified as of the date hereof.

 

4.                                       Except as expressly set forth herein,
the Original Mortgage and all of the terms, conditions and provisions thereof,
shall remain unaltered and unmodified and in full force and effect.

 

[Signatures on next page.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, of the Borrower and Lender have caused this Amendment to be
executed as an instrument under seal, as of the date set forth above, by the
duly authorized representatives thereof.

 

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

Praecis Pharmaceuticals
Incorporated, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

By:

/s/ Kevin F. McLaughlin

 

 

 

Name:

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

Hereunto duly authorized

 

4

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

 

Title:

Vice President

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

By:

/s/ Owen O’Neill

(seal)

 

 

Name:

Owen O’Neill

 

 

 

Title:

President

 

 

 

Hereunto duly authorized

 

5

--------------------------------------------------------------------------------


 

STATE OF MASSACHUSETTS

)

 

) SS.

COUNTY OF MIDDLESEX

)

 

 

 

 

 

 

 

, 2004

 

 

Then personally appeared before me the above-named Kevin F. McLaughlin, the EVP
and CFO of Praecis Pharmaceuticals Incorporated, the sole member of 830 Winter
Street LLC (the Borrower described above), on its behalf, and acknowledged the
foregoing instrument to be his/her free act and deed and the free act and deed
of the such corporation in its capacity as such sole member.

 

 

 

/s/ Lena M. Bergfors

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 3/31/06

 

6

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

)

 

) SS.

COUNTY OF SUFFOLK

)

 

 

 

 

 

June 28, 2004

 

 

Then personally appeared the above named Paul Doyle, the Vice President of Anglo
Irish Bank Corporation PLC, who swore to me that he executed the same in his
capacity as Vice President of Anglo Irish Bank Corporation PLC, as the free act
and deed of Anglo Irish Bank Corporation PLC on its behalf, before me,

 

 

 

/s/ [illegible signature]

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 10/25/07

 

 

COMMONWEALTH OF MASSACHUSETTS

)

 

) SS.

COUNTY OF SUFFOLK

)

 

 

 

 

 

June 28, 2004

 

Then personally appeared the above named Owen O’Neill, the President of Anglo
Irish Bank Corporation PLC, who swore to me that he executed the same in his
capacity as President of Anglo Irish Bank Corporation PLC, as the free act and
deed of Anglo Irish Bank Corporation PLC on its behalf, before me,

 

 

/s/ [illegible signature]

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 10/25/07

 

7

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT IN RESPECT OF
CONTRACTS, LICENSES, AND PERMITS

 

THIS FIRST AMENDMENT TO COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT IN RESPECT
OF CONTRACTS, LICENSES, AND PERMITS (this “Amendment”), is made as of the 28th
day of June, 2004, by and between 830 WINTER STREET LLC, a Delaware limited
liability company, having an address of c/o Praecis Pharmaceuticals
Incorporated, 830 Winter Street, Waltham, Massachusetts 02451 (“Borrower”) and
ANGLO IRISH BANK CORPORATION PLC, having an address at 84 State Street, Boston,
Massachusetts  02109 (the “Lender”).

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment

 

--------------------------------------------------------------------------------


 

of Contracts, Licenses and Permits”), dated as of July 11, 2000, made by the
Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by Praecis Pharmaceuticals Incorporated (the “Guarantor”) in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Collateral Assignment of Contracts, Licenses and Permits pursuant to
this Amendment; (ii) to modify and amend the Original Loan Agreement, pursuant
to that certain First Amendment to Acquisition and Construction Loan Agreement
(the “First Loan Agreement Amendment”), of even date herewith; (iii) to modify
and amend the Original Note pursuant to that certain First Amendment and Allonge
to Promissory Note (the “First Note Amendment”), of even date herewith; (iv) to
modify and amend the Original Assignment of Leases, pursuant to that certain
First Amendment to Assignment of Leases and Rents (the “First Assignment of
Leases Amendment”), of even date herewith; (v) to modify, amend and reaffirm the
Original Mortgage pursuant to that certain First Amendment to Construction
Mortgage and Security Agreement (the “First Mortgage Amendment”), of even date
herewith; (vi) to modify, amend and reaffirm the Original Non-Recourse
Exceptions Guaranty, pursuant to that certain First Amendment to and
Reaffirmation of Guaranty of Non-Recourse Exceptions (the “First Non-Recourse
Exceptions Guaranty Amendment”), of even date herewith; (vii) to modify, amend
and reaffirm the Original Environmental Indemnity, pursuant to that certain
First Amendment to and Reaffirmation of Environmental Compliance and Indemnity
Agreement (the “First Environmental Indemnity

 

2

--------------------------------------------------------------------------------


 

Amendment”), of even date herewith; (viii) to modify the Original UCC-1
Financing Statements pursuant to UCC-3 Financing Statements and to file a new
UCC-1 Financing Statement with the Secretary of the State of Delaware
(collectively, the “Financing Statement Amendments”) of even date herewith. 
This Amendment, the First Loan Agreement Amendment, the First Note Amendment,
the First Assignment of Leases Amendment, the First Mortgage Amendment, the
First Non-Recourse Exceptions Guaranty Amendment, the First Environmental
Indemnity Amendment, the Financing Statement Amendments, together with all other
documents and instruments being executed concurrently herewith, are referred to
herein collectively as the “Amendment Documents.”

 

D.                                    The Original Collateral Assignment of
Contracts, Permits and Licenses, as modified and amended by this Amendment, is
hereinafter referred to as the “Assignment of Contracts.”  All capitalized words
and phrases used in this Amendment and not otherwise defined herein shall have
the meanings ascribed to them in the Loan Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower and the Lender hereby agree as follows:

 

1.                                       All references in the Assignment of
Contracts to the Note shall be deemed to refer to the Original Note, as amended
by the First Note Amendment; and all references in the Assignment of Contracts
to the Loan Agreement shall be deemed to refer to the Original Loan Agreement,
as amended by the First Loan Agreement Amendment; all references in the
Assignment of Contracts to the Security Deed shall be deemed to refer to the
Original Mortgage, as amended by the First Mortgage Amendment, all references in
the Assignment of Contracts to the Assignment of Leases shall be deemed to refer
to the Original Assignment of Leases, as amended by the First Assignment of
Leases Amendment; and all references in the Assignment of Contracts to the Loan
Documents shall be deemed to refer to the Existing Loan Documents, as modified,
amended and supplemented by the Amendment Documents.

 

2.                                       Exhibit B is hereby deleted and
replaced with the Exhibit B attached hereto and made a part hereof.

 

3.                                       All of the warranties, representations
and covenants of the Borrower contained in the Original Mortgage are hereby
remade, reaffirmed and ratified as of the date hereof.

 

4.                                       Except as expressly set forth herein,
the Original Mortgage and all of the terms, conditions and provisions thereof,
shall remain unaltered and unmodified and in full force and effect.

 

[Signatures on next page.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, of the Borrower and Lender have caused this Amendment to be
executed as an instrument under seal, as of the date set forth above, by the
duly authorized representatives thereof.

 

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

Praecis Pharmaceuticals
Incorporated, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

By:

/s/ Kevin F. McLaughlin

 

 

 

Name:

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

Hereunto duly authorized

 

4

--------------------------------------------------------------------------------


 

 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

Title:

Vice President

 

 

Hereunto duly authorized

 

5

--------------------------------------------------------------------------------


 


EXHIBIT B

 


ASSIGNED CONTRACTS AND PERMITS

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO ASSIGNMENT OF LEASES AND PROFITS

 

THIS FIRST AMENDMENT TO FIRST AMENDMENT TO ASSIGNMENT OF LEASES AND PROFITS
(this “Amendment”), is made as of the 28th day June, 2004, by and between 830
WINTER STREET LLC, a Delaware limited liability company, having an address of
c/o Praecis Pharmaceuticals Incorporated, 830 Winter Street, Waltham,
Massachusetts 02451 (“Borrower”) and ANGLO IRISH BANK CORPORATION PLC, with an
address at 84 State Street, Boston, Massachusetts 02109 (“Lender”).

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment

 

--------------------------------------------------------------------------------


 

of Contracts, Licenses and Permits”), dated as of July 11, 2000, made by the
Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by Praecis Pharmaceuticals Incorporated (the “Guarantor”) in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Assignment of Leases pursuant to this Amendment; (ii) to modify and
amend the Original Loan Agreement, pursuant to that certain First Amendment to
Acquisition and Construction Loan Agreement (the “First Loan Agreement
Amendment”), of even date herewith; (iii) to modify and amend the Original
Mortgage pursuant to that certain First Amendment to Construction Mortgage and
Security Agreement (the “First Mortgage Amendment”), of even date herewith; (iv)
to modify and amend the Original Note, pursuant to that certain First Amendment
and Allonge to Note  (the “First Note Amendment”), of even date herewith; (v) to
modify, amend and reaffirm the Original Collateral Assignment of Contracts,
Licenses and Permits pursuant to that certain First Amendment to Collateral
Assignment and Security Agreement in respect of Contracts, Licenses and Permits
(the “First Collateral Assignment of Contracts, Licenses and Permits
Amendment”), of even date herewith; (vi) to modify, amend and reaffirm the
Original Non-Recourse Exceptions Guaranty, pursuant to that certain First
Amendment to and Reaffirmation of Guaranty of Non-Recourse Exceptions (the
“First Non-Recourse Exceptions Guaranty Amendment”), of even date herewith;
(vii) to modify, amend and reaffirm the Original Environmental Indemnity,
pursuant to that certain First Amendment to and Reaffirmation of Environmental

 

2

--------------------------------------------------------------------------------


 

Compliance and Indemnity Agreement (the “First Environmental Indemnity
Amendment”), of even date herewith; (viii) to modify the Original UCC-1
Financing Statements pursuant to UCC-3 Financing Statements and to file a new
UCC-1 Financing Statement with the Secretary of the State of Delaware
(collectively, the “Financing Statement Amendments”) of even date herewith. 
This Amendment, the First Loan Agreement Amendment, the First Mortgage
Amendment, the First Note Amendment, the First Collateral Assignment of
Contracts, Licenses and Permits Amendment, the First Non-Recourse Exceptions
Guaranty Amendment, the First Environmental Indemnity Amendment, the Financing
Statement Amendments, together with all other documents and instruments being
executed concurrently herewith, are referred to herein collectively as the
“Amendment Documents.”

 

D.                                    The Original Assignment of Leases, as
modified and amended by this Amendment, is hereinafter referred to as the
“Assignment of Leases.”  All capitalized words and phrases used in this
Amendment and not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower and the Lender hereby agree as follows:

 

1.                                       Section 2.A of the Assignment of Leases
is hereby deleted in its entirety and replaced with the following:

 

“A.                             The payment of the principal sum, interests,
charges and indebtedness evidenced by the Note, including any extensions,
renewals, replacement or replacements, modifications and amendments thereof, in
the original amount of up to Thirty-Two Million, Two Hundred Fifty Three
Thousand, Two Hundred Ten Dollars and 47/100 ($32,253,210.47) given by Borrower
to the order of Lender;”

 

2.                                       All references in the Assignment of
Leases to the Note shall be deemed to refer to the Original Note, as amended by
the First Note Amendment; all references in the Assignment of Leases to the
Security Deed shall be deemed to refer to the Original Mortgage, as amended by
the First Mortgage Amendment; all references in the Assignment of Leases to the
Loan Agreement shall be deemed to refer to the Original Loan Agreement, as
amended by the First Loan Agreement Amendment; and all references in the
Assignment of Leases to the Loan Documents shall be deemed to refer to the
Existing Loan Documents, as modified, amended and supplemented by the Amendment
Documents.

 

3.                                       All of the warranties, representations
and covenants of the Borrower contained in the Original Assignment of Leases are
hereby remade, reaffirmed and ratified as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

4.                                       Except as expressly set forth herein,
the Original Assignment of Leases and all of the terms, conditions and
provisions thereof, shall remain unaltered and unmodified and in full force and
effect.

 

IN WITNESS WHEREOF, each of the Lender and the Borrower have caused this
Amendment to be executed as an instrument under seal, as of the date set forth
above, by the duly authorized representatives thereof.

 

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

Praecis Pharmaceuticals
Incorporated, a Delaware
corporation, its sole member

 

 

 

 

 

By:

/s/ Kevin F. McLaughlin

(seal)

 

 

Name:

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

Hereunto duly authorized

 

4

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

 

Title:

Vice President

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

By:

/s/ Owen O’Neill

(seal)

 

 

Name:

Owen O’Neill

 

 

 

Title:

President

 

 

 

Hereunto duly authorized

 

5

--------------------------------------------------------------------------------


 

STATE OF MASSACHUSETTS

)

 

) SS.

COUNTY OF MIDDLESEX

)

 

 

 

 

 

June 24, 2004

 

Then personally appeared before me the above-named Kevin F. McLaughlin, the EVP
and CFO of Praecis Pharmaceuticals Incorporated, the sole member of 830 Winter
Street LLC (the Borrower described above), on its behalf, and acknowledged the
foregoing instrument to be his/her free act and deed and the free act and deed
of the such corporation in its capacity as such sole member.

 

 

 

/s/ Lena M. Bergfors

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 3/31/06

 

6

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

)

 

) SS.

COUNTY OF SUFFOLK

)

 

 

 

 

 

June 28, 2004

 

Then personally appeared the above named Paul Doyle, the Vice President of Anglo
Irish Bank Corporation PLC, who swore to me that he executed the same in his
capacity as Vice President of Anglo Irish Bank Corporation PLC, as the free act
and deed of Anglo Irish Bank Corporation PLC on its behalf, before me,

 

 

 

/s/ [illegible signature]

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 10/25/07

 

 

COMMONWEALTH OF MASSACHUSETTS

)

 

) SS.

COUNTY OF SUFFOLK

)

 

 

 

 

 

June 28, 2004

 

Then personally appeared the above named Owen O’Neill, the President of Anglo
Irish Bank Corporation PLC, who swore to me that he executed the same in his
capacity as President of Anglo Irish Bank Corporation PLC, as the free act and
deed of Anglo Irish Bank Corporation PLC on its behalf, before me,

 

 

 

/s/ [illegible signature]

 

 

[AFFIX NOTARIAL SEAL]

 

Notary Public

 

My Commission expires: 10/25/07

 

7

--------------------------------------------------------------------------------